DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	A review of  the specification appears to provide structural support and algorithms for implementing the means plus function (fig. 1 to fig. 5, fig. 9, fig. 3, transmitter and receiver of the UE, fig. 9, steps for the algorithms, section 0031-0043, 0052-0101).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3, 26, 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LI et al (EP 3836476 A1, IDS).
  
Regarding claim 1, EP ‘476 discloses a method of wireless communications (see, transmission of reference signal to terminals, N VSSB transmission in new radio-vehicle-to-everything (NR-V2X) system, section 0006-0007, 0022) by a transmitting sidelink user equipment (UE) (fig. 13, Vehicle user equipment (UE) that transmits VSSBs, section 0039), comprising: transmitting a sidelink synchronization signal (SL-SS) within a sidelink synchronization signal block (S-SSB) (see, New  synchronization signal block (VSSB) that is transmitted, each of the VSSBs includes primary sidelink synchronization signal block and a secondary signal sidelink synchronization signal (SSSS), section 0006-0008), the SL-SS having an SL-SS pattern (see, Table I, II listing of VSSB 1, VSSB 2 and VSSB 3 in relation symbols with PBCH, section 0081-0083),  with a reduced number of physical sidelink broadcast channel (PSBCH) symbols (see,  the number of symbols occupied by the reference signal with respect to a duration associated with VSSB is reduced, section 0012, 0085); and receiving transmissions in accordance with the SL-SS (noted: section 0006-0008, 0017, 0085-transmititng and receiving by the terminals to/from  devices, vehicles user equipment (UE) based on implicit VSSB).
Regarding claim 3, EP ‘476 discloses the method of claim 1, in which the SL-SS pattern includes only a single sidelink primary synchronization signal (S-PSS) and a single sidelink secondary synchronization signal (S-SSS) (see, New  synchronization signal block (VSSB) that is transmitted, each of the VSSBs includes primary sidelink synchronization signal block and a secondary signal sidelink synchronization signal (SSSS), section 0006-0008)).
Regarding claim 26, EP ‘476 discloses an apparatus (fig. 1, fig. 12-13, transmitting device, fig. 16, see, UE  Vehicle for receiving and transmitting of configuration information in NR-V2X system, section 0047, 0050-0052, 0113, 0155) for wireless communications at a user equipment (UE) (fig. 1, fig. 12-13, transmitting device, fig. 16, see, UE  Vehicle for receiving and transmitting of configuration information in NR-V2X system, section 0047, 0050-0052, 0113, 0155), comprising: a processor (see, a processor coupled to a memory, section 0039-0041); memory coupled with the processor (see, Vehicle user equipment (UE) includes a memory coupled to the processor, section 0039-0041); and instructions stored in the memory and operable, when executed by the processor (see, computer instructions stored in the memory executed by the processing component/processor, section 0157-0159), to cause the apparatus: to transmit (fig. 12 to fig. 13, transmitting module and configuration module, the transmission module transmits VSSBs, section 0138-0138) a sidelink synchronization signal (SL-SS) within a sidelink synchronization signal block (S-SSB) (see, New  synchronization signal block (VSSB) that is transmitted, each of the VSSBs includes primary sidelink synchronization signal block and a secondary signal sidelink synchronization signal (SSSS), section 0006-0008), the SL-SS having an SL-SS pattern (see, Table I, II listing of VSSB 1, VSSB 2 and VSSB 3 in relation symbols with PBCH, section 0081-0083with a reduced number of physical sidelink broadcast channel (PSBCH) symbols (see,  the number of symbols occupied by the PBCH with respect to a duration associated with VSSB is reduced, section 0012, 0085); and to receive transmissions in accordance with the SL-SS (noted: section 0006-0008, 0017,  0085-transmititng and receiving by the terminals to/from  devices, vehicles user equipment (UE) based on implicit VSSB).
Regarding claim 30, EP ‘476 discloses an apparatus for wireless communications (fig. 1, fig. 12-13, transmitting device, fig. 16, see, UE  Vehicle for receiving and transmitting of configuration information in NR-V2X system, section 0047, 0050-0052, 0113, 0155)  by a transmitting sidelink user equipment (UE), comprising: means for transmitting (fig. 12 to fig. 13, transmitting module and configuration module, the transmission module transmits VSSBs, section 0138-0138)  a sidelink synchronization signal (SL-SS) within a sidelink synchronization signal block (S-SSB) (see, New  synchronization signal block (VSSB) that is transmitted, each of the VSSBs includes primary sidelink synchronization signal block and a secondary signal sidelink synchronization signal (SSSS), section 0006-0008), the SL-SS having an SL-SS pattern (see, Table I, II listing of VSSB 1, VSSB 2 and VSSB 3 in relation symbols with PBCH, section 0081-0083with a reduced number of physical sidelink broadcast channel (PSBCH) symbols (see,  the number of symbols occupied by the PBCH with respect to a duration associated with VSSB is reduced, section 0012, 0085); and means for receiving transmissions (fig. 22, see, wireless transmitting/receiving component 224 coupled to Antenna component 2226) in accordance with the SL-SS (noted: section 0006-0008, 0017,  0085-transmititng and receiving by the terminals to/from  devices, vehicles user equipment (UE) based on implicit VSSB).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 4-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (EP 3836476 A1) in view of SI et al (US 2020/0015214 A1).
	LI ‘476 discloses all the claim limitations but fails to explicitly teach:
Regarding claim 4, the method of claim 1, in which the SL-SS pattern includes only a single sidelink primary synchronization signal (S-PSS).
Regarding claim 5, the method of claim 1, in which the SL-SS pattern includes only a plurality of sidelink primary synchronization signals (S-PSSs).
Regarding claim 6, the method of claim 1, in which the SL-SS pattern includes only a single sidelink secondary synchronization signal (S-SSS).
Regarding claim 7, the method of claim 1, in which the SL-SS pattern includes only a plurality of sidelink secondary synchronization signals (S-SSSs).
Regarding claim 10, the method of claim 1, further comprising: selecting the SL-SS pattern; and transmitting the SL-SS with the SL-SS pattern.
However, SI et al (US 2021/0051641 A1) from a similar field of endeavor (see, method and apparatus for determining sidelink synchronization identity (SL-SID) and generating of S-SSB based on SL-SID and set of resources, section 0005-0007, 0116) discloses: 
Regarding claim 4, the method of claim 1, in which the SL-SS pattern includes only a single sidelink primary synchronization signal (S-PSS) (see, one -symbol mapped for the S-PSS within an S-SSB, section 0122-0123, 0327-0329-single symbol).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for determining of sidelink synchronization identifier based on  set of resources of SI ‘641 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been to provide design of New Radio sidelink synchronization and mapping of symbols (section 0119, 0122).
Regarding claim 5, the method of claim 1, in which the SL-SS pattern includes only a plurality of sidelink primary synchronization signals (S-PSSs) (section 0123-0126, see, S-SPSS in relation to symbols).
Regarding claim 6, the method of claim 1, in which the SL-SS pattern includes only a single sidelink secondary synchronization signal (S-SSS) (see, S-SSS in relation to symbols within the S-SSB, section 0129-0132, 0102, 0327-0329-single symbol).
Regarding claim 7, the method of claim 1, in which the SL-SS pattern includes only a plurality of sidelink secondary synchronization signals (S-SSSs) (see, SL-SSS in relation to symbols within the  S-SSB, section 0129-0132, 0102, 0326-0329).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for determining of sidelink synchronization identifier based on  set of resources of SI ‘641 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been to provide design of New Radio sidelink synchronization and mapping of symbols (section 0119, 0122).
Regarding claim 10, the method of claim 1, further comprising: selecting the SL-SS pattern; and transmitting the SL-SS with the SL-SS pattern (see, selection of S-PSS in relation SL synchronization ID, section 0305-0310).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for determining of sidelink synchronization identifier based on  set of resources of SI ‘641 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been to provide design of New Radio sidelink synchronization and mapping of symbols (section 0119, 0122).

12.	Claims 2, 8-9, 11-25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (EP 3836476 A1) in view of ZHANG et al (US 2021/0168574 A1).
LI ‘476 discloses all the claim limitations but fails to explicitly teach: Regarding claim 2, the method of claim 1, in which the reduced number of symbols comprises zero symbols.
Regarding claim 8, the method of claim 1, further comprising: receiving the SL-SS pattern from a base station; and transmitting the SL-SS with the SL-SS pattern when the transmitting sidelink UE is in network coverage.
Regarding claim 9, the method of claim 1, in which the SL-SS pattern is pre-configured, and the method further comprises transmitting the SL-SS with the pre-configured SL-SS pattern when the transmitting sidelink UE is out of network coverage.
Regarding claim 11, the method of claim 1, in which the SL-SS pattern implicitly indicates a transmit power of the transmitting sidelink UE, a mobility level of the transmitting sidelink UE and/or whether the transmitting sidelink UE is in network coverage.
Regarding claim 12, the method of claim 1, in which the SL-SS pattern explicitly indicates a UE behavior.
Regarding claim 13, the method of claim 12, in which the UE behavior comprises a transmit power of the transmitting sidelink UE, a mobility level of the transmitting sidelink UE and/or whether the transmitting sidelink UE is in network coverage.
Regarding claim 14, the method of claim 12, in which the SL-SS pattern explicitly indicates via a sidelink service set identifier (SL-SSID) of the transmitting sidelink UE.
Regarding claim 15, the method of claim 14, in which the SL-SSID indicates more than two characteristics of the transmitting sidelink UE based on two sets of SSIDs, the two sets comprising a first set indicating whether the UE is in-coverage, and a second set indicating whether the UE is not in-coverage, the first set comprising at least two subsets, one of the subsets indicating a transmit power of the transmitting sidelink UE or a mobility level of the transmitting sidelink UE.

However, ZHANG ‘574 from a similar field of endeavor (see, sidelink communications via  synchronization signal block (SSB) and discovering of vehicle group, section 0010, 0144-01477, 0151-0155) discloses: Regarding claim 2, the method of claim 1, in which the reduced number of symbols comprises zero symbols (see, some of the SL SS/PBCH block may not transmit in SL SS burst, including symbol for not used of SS/PBCH, section 0204-disable of SL SS/PBCH).
In view of the above, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sidelink communication method and apparatus based SL-SSID for discovering of vehicle group as taught by ZHANG ‘574 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been obvious discovery of vehicle group based on a policy of the group (section 0010).
Regarding claim 8, the method of claim 1, further comprising: receiving the SL-SS pattern from a base station (see, Synch RE UE ins in gNB coverage, the gNB instructs SynchRef UE to transmit SL SS/PBCH, section 0206); and transmitting the SL-SS with the SL-SS pattern when the transmitting sidelink UE is in network coverage (see, the UE transmits SL SS/PBCH in coverage, section 0208).
In view of the above, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sidelink communication method and apparatus based SL-SSID for discovering of vehicle group as taught by ZHANG ‘574 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been obvious discovery of vehicle group based on a policy of the group (section 0010).
Regarding claim 9, the method of claim 1, in which the SL-SS pattern is pre-configured (see, scheduled SL band, the resource for the SL SS/PBCH transmission is based on pre-configured resource, section 0206, 0208, 0225), and the method further comprises transmitting the SL-SS with the pre-configured SL-SS pattern when the transmitting sidelink UE is out of network coverage (see, the UE assume SL SS/PBCH burst, transmits multiple SL SS/PBCH burst sets to out of coverage UEs/transmits when the UE is out of coverage, section 0197, 0220, 0228).
In view of the above, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sidelink communication method and apparatus based SL-SSID for discovering of vehicle group as taught by ZHANG ‘574 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been obvious discovery of vehicle group based on a policy of the group (section 0010).
Regarding claim 11, the method of claim 1, in which the SL-SS pattern implicitly indicates a transmit power of the transmitting sidelink UE (see, sidelink Reference Signal Received Power (S-RSRP) in the receiving UE in relation NR SL SSB/PBCH, section 0128, 0191), a mobility level of the transmitting sidelink UE and/or whether the transmitting sidelink UE is in network coverage (see, SL SSB transmitted by  a in coverages V2X UE, section 0278).
In view of the above, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sidelink communication method and apparatus based SL-SSID for discovering of vehicle group as taught by ZHANG ‘574 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been obvious discovery of vehicle group based on a policy of the group (section 0010).
Regarding claim 12, the method of claim 1, in which the SL-SS pattern explicitly indicates a UE behavior (section 0234, the UE  transmits SL SS/PBCH based on measurement being below the threshold).
Regarding claim 13, the method of claim 12, in which the UE behavior comprises a transmit power of the transmitting sidelink UE (section 0234, the UE  transmits SL SS/PBCH based on measurement being below the threshold), a mobility level of the transmitting sidelink UE and/or whether the transmitting sidelink UE is in network coverage (section 0191).
Regarding claim 14, the method of claim 12, in which the SL-SS pattern explicitly indicates via a sidelink service set identifier (SL-SSID) of the transmitting sidelink UE (section 0191, 0233-0236-Table 3 listing of NR SL-SSIDs which the UE can use to transmits  SL SS/PBCH).
In view of the above, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sidelink communication method and apparatus based SL-SSID for discovering of vehicle group as taught by ZHANG ‘574 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been obvious discovery of vehicle group based on a policy of the group (section 0010).
Regarding claim 15, the method of claim 14, in which the SL-SSID indicates more than two characteristics of the transmitting sidelink UE based on two sets of SSIDs (see, in coverage  and out of coverage network relating to SL-SSIDS for transmitting of SL PBCH, section 0233-0235), the two sets comprising a first set indicating whether the UE is in-coverage (see, the UE transmits SL SS/PBCH in coverage, section 0208), and a second set indicating whether the UE is not in-coverage (see, in coverage  and out of coverage network relating to SL-SSIDS for transmitting of SL PBCH, section 0233-0235), the first set comprising at least two subsets, one of the subsets indicating a transmit power of the transmitting sidelink UE (section 0234, the UE  transmits SL SS/PBCH based on measurement being below the threshold, 0191-S-RSRSP, including DMRS sequence indication of in network coverage or out of network coverage), or a mobility level of the transmitting sidelink UE.

Regarding claim 16, the method of claim 14, in which the SL-SSID indicates more than two characteristics of the transmitting sidelink UE based on more than two sets of SSIDs (see, in coverage  and out of coverage network relating to SL-SSIDS for transmitting of SL PBCH, section 0233-0235).
In view of the above, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sidelink communication method and apparatus based SL-SSID for discovering of vehicle group as taught by ZHANG ‘574 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been obvious discovery of vehicle group based on a policy of the group (section 0010).
Regarding claim 17,  the method of claim 1, further comprising transmitting the SL-SS on a first frequency (section 0233, 0217,see, UE synchronized to LTE UE, transmits V2X message, SL SS/PBCH transmitted using pre-configured resource, time), the first frequency differing from a second frequency assigned to a legacy SL-SS (section 204-0209-discloses multiple frequency resources/UL band in relation with time).
Regarding claim 18, the method of claim 17, further comprising receiving an indication of the first frequency (see, UL frequency band/pre-configured time and frequency resource from gNB, section 0206-0208) from a base station (see, the gNB instructs the UE to transmit multiple SL SS/PBCH sets in different transmission periodicity, section 0220-0222).
Regarding claim 19, the method of claim 17, in which the first frequency is pre-configured (see, UL frequency band/pre-configured time and frequency resource from gNB, section 0206-0208).
Regarding claim 20, the method of claim 1, further comprising transmitting the SL-SS on a frequency that is also assigned to a legacy SL-SS (section 0233, 0217,see, UE synchronized to LTE UE, transmits V2X message, SL SS/PBCH transmitted using pre-configured resource, time).
Regarding claim 21, the method of claim 1, further comprising transmitting the SL-SS at a first time that is offset from a second time during which a legacy SL-SS transmits (section 204-0209-disclose multiple frequency resources/UL band in relation with time).
Regarding claim 22, the method of claim 21, further comprising receiving an indication of the offset from a base station (see, frequency offset in relation to frequency resource for SL SS/PBCH transmission scheduled by the gNB, section 0204-0209).
Regarding claim 23, the method of claim 21, in which the offset is pre-configured (see, frequency offset in relation to frequency resource for SL SS/PBCH transmission scheduled by the gNB, the frequency resource is pre-configured, section 0204-0209).
Regarding claim 24, the method of claim 1, further comprising transmitting the SL-SS at a time that is also assigned to a legacy SL-SS (section 0233, 0217,see, UE synchronized to LTE UE, transmits V2X message, SL SS/PBCH transmitted using pre-configured resource, time).
Regarding claim 25, the method of claim 1, further comprising transmitting the SL-SS with a reserved service set identifier (SSID) (see, subset of SL-SSIDs reserved configured by the network/gNB, the SL-SSIDs can be implicitly used by the UE for transmitting of SL SSB/PBCH, section 0191, 232).
In view of the above, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sidelink communication method and apparatus based SL-SSID for discovering of vehicle group as taught by ZHANG ‘574 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been obvious discovery of vehicle group based on a policy of the group (section 0010).
LI ‘476 discloses all the claim limitations but fails to explicitly teach: Regarding claim 27, the apparatus of claim 26, in which the reduced number of symbols comprises zero symbols.
Regarding claim 28, the apparatus of claim 26, in which the SL-SS pattern explicitly indicates a UE behavior comprising a transmit power of the transmitting sidelink UE, a mobility level of the transmitting sidelink UE and/or whether the transmitting sidelink UE is in network coverage, the SL-SS pattern explicitly indicating via a sidelink service set identifier (SL-SSID) of the transmitting sidelink UE, the SL-SSID indicating more than two characteristics of the transmitting sidelink UE based on at least two sets of SSIDs, the at least two sets comprising a first set indicating whether the UE is in-coverage, and a second set indicating whether the UE is not in-coverage, the first set comprising at least two subsets, one of the subsets indicating the transmit power of the transmitting sidelink UE or the mobility level of the transmitting sidelink UE.
Regarding claim 29, the apparatus of claim 26, in which the processor causes the apparatus to transmit the SL-SS on a first frequency, the first frequency differing from a second frequency assigned to a legacy SL-SS.
However, ZHANG ‘574 from a similar field of endeavor (see, sidelink communications via  synchronization signal block (SSB) and discovering of vehicle group, section 0010, 0144-01477, 0151-0155) discloses: Regarding claim 27, the apparatus of claim 26, in which the reduced number of symbols comprises zero symbols  (see, some of the SL SS/PBCH blocks may not transmit in SL SS burst, including symbol for not used of SS/PBCH, section 0204-disable of SL SS/PBCH).
Regarding claim 28, the apparatus of claim 26, in which the SL-SS pattern explicitly indicates a UE behavior comprising a transmit power of the transmitting sidelink UE (section 0234, the UE  transmits SL SS/PBCH based on measurement being below the threshold), a mobility level of the transmitting sidelink UE and/or whether the transmitting sidelink UE is in network coverage, the SL-SS pattern explicitly indicating via a sidelink service set identifier (SL-SSID) of the transmitting sidelink UE (section 0191, 0233-0236-Table 3 listing of NR SL-SSIDs which the UE can use to transmits  SL SS/PBCH), the SL-SSID indicating more than two characteristics of the transmitting sidelink UE based on at least two sets of SSIDs, the at least two sets comprising a first set indicating whether the UE is in-coverage (see, the UE transmits SL SS/PBCH in coverage, section 0208, 0233-0235), and a second set indicating whether the UE is not in-coverage (see, in coverage  and out of coverage network relating to SL-SSIDS for transmitting of SL PBCH, section 0233-0235), the first set comprising at least two subsets, one of the subsets indicating the transmit power of the transmitting sidelink UE (section 0234, the UE  transmits SL SS/PBCH based on measurement being below the threshold, 0191-S-RSRSP, including DMRS sequence indication of in network coverage or out of network coverage) or the mobility level of the transmitting sidelink UE.
In view of the above, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sidelink communication method and apparatus based SL-SSID for discovering of vehicle group as taught by ZHANG ‘574 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been obvious discovery of vehicle group based on a policy of the group (section 0010).
Regarding claim 29, the apparatus of claim 26, in which the processor causes the apparatus to transmit the SL-SS on a first frequency (section 0233, 0217,see, UE synchronized to LTE UE, transmits V2X message, SL SS/PBCH transmitted using pre-configured resource, time), the first frequency differing from a second frequency assigned to a legacy SL-SS (section 204-0209-disclose multiple frequency resources/UL band in relation with time).
In view of the above, it  would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the sidelink communication method and apparatus based SL-SSID for discovering of vehicle group as taught by ZHANG ‘574 into the New Radio V2X method and apparatus of LI ‘476.  The motivation would have been obvious discovery of vehicle group based on a policy of the group (section 0010).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CANDAL ELPENORD/Primary Examiner, Art Unit 2473